Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (China Patent Application Publication CN 104157171, IDS), hereinafter referred as Wang.

Regarding claim 9, Wang discloses an apparatus for outputting voice (Fig. 1), comprising:  
5at least one processor (page 2, para. 4 from bottom, “Specifically, the point reading device 102 can be built in … such as a computer”, a computer inherently has a processor); and 
a memory (page 2, para. 4 from bottom, “Specifically, the point reading device 102 can be built in … such as a computer”, a computer inherently has a memory) storing instructions, wherein the instructions when executed by the at least 
10acquiring an image for indicating a current reading state of a user, the current reading state including reading content and current operational information of the user (page 3, para. 10, “Step 201: The camera device performs real-time scanning on the book under the desk lamp and the gesture of the user on the book”); 
determining, in response to the reading content 15including a text, a current reading word of the reading content based on the current operational information of the user (page 3, para. 11 – 14); and 
outputting a portion of voice corresponding to the text starting from the current reading word in the 20reading content (page 3, para. 15 - 16).  

Regarding claims 1 and 17, they are corresponding to claim 9, thus, they are rejected for the same reason set forth for claim 9.  

20 Regarding claim 5 (depends on claim 1), Wang discloses the method wherein the acquiring an image for indicating a current reading state of a user comprises: acquiring an initial image (page 3, para. 10, “Step 201: The camera device performs real-time scanning on the book under the desk lamp and the gesture of the user on the book”); determining, in response to the initial image having 25an occluded region, current operational information of the initial image (page 5, user finger click (point) can be considered as an occlusion position of the user in the image); acquiring user page 5, para. 9, The image generation and character recognition module instructs the camera to capture a rectangular range of text images according to a user setting (a word that can be set to read a finger click position or a finger click on the entire line)); and determining the determined current operational 3019A11236US information and the determined reading content as the current reading state of the user (page 5).  

Regarding claim 13, it is corresponding to claim 5, thus, they are rejected for the same reason set forth for claim 5.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4, 8, 10 – 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sun et al. (US Patent Application Publication 2019/0130073), hereinafter referred as Sun.

Regarding claim 2 (depends on claim 1), Wang discloses the method wherein the current 15operational information includes an occlusion position of the user in the image page 5, user finger click (point) can be considered as an occlusion position of the user in the image), and the determining, in response to the reading content including a text, a current reading word of the reading content based on the current operational information of 20the user (page 5, para. 9, The image generation and character recognition module instructs the camera to capture a rectangular range of text images according to a user setting (a word that can be set to read a finger click position or a finger click on the entire line)) comprises: 
acquiring a text recognition result of the text in the image (page 5, OCR); 
acquiring a region of the text in the image (page 3, para. 10, “Step 201: The camera device performs real-time scanning on the book under the desk lamp and the gesture of the user on the book”); 
25determining a sub-region of the occlusion position from the region (page 5, para. 9, capturing a rectangular range of text images according to a user setting); and 
using a starting word in the determined sub-region as the current reading word (page 5).  
However, Wang fails to explicitly disclose the method wherein dividing a region of the text in the image into a plurality of sub-regions.  
However, in a similar field of endeavor Sun discloses a method for text processing (abstract). In addition, Sun discloses the method wherein dividing a region of the text in the image into a plurality of sub-regions ([0184], partition the text into paragraphs or some other suitable text region). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and 

Regarding claim 3 (depends on claim 2), Sun further discloses the method wherein the dividing a 30region of the text in the image into a plurality of sub-regions comprises:  2919A11236US
determining text lines in the image, an interval between two adjacent text lines being greater than a preset interval threshold ([0184], a blank line has an interval between two adjacent text lines being greater than a preset interval threshold); and dividing, according to an interval between words in 5each text line, the text lines to obtain the plurality of sub-regions ([0184], partition the text into paragraphs or some other suitable text region).  

Regarding claim 4 (depends on claim 2), Wang discloses the method wherein the using a starting word in the determined sub-region as the current reading word further comprises:  10using, in response to a text recognition result of the determined sub-region being successfully acquired, the starting word in the determined sub-region as the current reading word (page 3, para. 11 – 14). 
However, Wang fails to explicitly disclose the method wherein determining, in response to the text recognition 15result of the determined sub-region being not acquired, a sub-region adjacent to the determined sub-region in a last text line prior to a text line of the determined sub-region, and using a starting word in the adjacent sub-region as the current reading word.  
page 3, para. 14), and noise can be removed (page 5, para. 10). One of ordinary skill in the art could be motivated to modify Wang, in a case the text recognition 15result of the determined sub-region being not acquired, determine a sub-region adjacent to the determined sub-region in a last text line prior to a text line of the determined sub-region, and using a starting word in the adjacent sub-region as the current reading word. This is reasonable expectation of success for correcting error in OCR process. (KSR scenario G. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and determining, in response to the text recognition 15result of the determined sub-region being not acquired, a sub-region adjacent to the determined sub-region in a last text line prior to a text line of the determined sub-region, and using a starting word in the adjacent sub-region as the current reading word. The motivation for doing this is that the error for OCR can be corrected so that the application of Wang can be expanded.

Regarding claim 8 (depends on claim 2), Wang discloses the method wherein the outputting voice corresponding to a portion of the text starting 30from the current reading word in the reading content comprises: converting, based on the text recognition result, 3119A11236US the text from the current reading word to an end into voice audio; and playing the voice audio (page 3).  

Regarding claims 10 – 12 and 16, they are corresponding to claims 2 – 4 and 8, respectively, thus, they are rejected for the same reason set forth for claims 2 – 4 and 8.  

Claims 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen (China Patent Application Publication CN 103763453, IDS).

Regarding claim 6 (depends on claim 5), Wang fails to explicitly disclose the method wherein the acquiring an image for indicating a current reading state of a 5user further comprises: sending, in response to determining the initial image not having the occluded region, an image collection command to an image collection device, to cause the image collection device to adjust a field of 10view and reacquire an image, and using the reacquired image as the initial image; and determining an occluded region in the reacquired initial image as the occluded region, and determining current operational information of the reacquired 15initial image.  
However, in a similar field of endeavor Chen discloses a device for image acquisition and recognition (abstract). In addition, Chen discloses the device sending, in response to determining the initial image not having the occluded region, an image collection command to an image collection device, to cause the image collection device to adjust a field of 10view and reacquire an image, and using the reacquired image as the initial image; and determining an occluded region in the reacquired initial image as the page 5, para. 3, “when the hand indication is out of range or part of the text is out of range or the page number is out of range, the angle of the movable camera is automatically adjusted and / or position, so that the product does not need or require manual intervention during the work”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and sending, in response to determining the initial image not having the occluded region, an image collection command to an image collection device, to cause the image collection device to adjust a field of 10view and reacquire an image, and using the reacquired image as the initial image; and determining an occluded region in the reacquired initial image as the occluded region, and determining current operational information of the reacquired 15initial image. The motivation for doing this is that the error for image acquisition can be automatically corrected so that the application of Wang can be expanded.

Regarding claim 7 (depends on claim 1), Wang fails to explicitly disclose the method wherein before the outputting voice corresponding to a portion of the text starting from the current reading word in the reading content, the method further comprises:  20in response to determining an incomplete word located at an edge of the image, or determining a distance between an edge of the region of the word and the edge of the image being smaller than a designated interval threshold, sending a re-collection 
However, in a similar field of endeavor Chen discloses a device for image acquisition and recognition (abstract). In addition, Chen discloses the device, in response to determining an incomplete word located at an edge of the image, or determining a distance between an edge of the region of the word and the edge of the image being smaller than a designated interval threshold, sending a re-collection command to 25the image collection device, to cause the image collection device to adjust the field of view and re-collect an image (page 5, para. 3, “when the hand indication is out of range or part of the text is out of range or the page number is out of range, the angle of the movable camera is automatically adjusted and / or position, so that the product does not need or require manual intervention during the work”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and, in response to determining an incomplete word located at an edge of the image, or determining a distance between an edge of the region of the word and the edge of the image being smaller than a designated interval threshold, sending a re-collection command to 25the image collection device, to cause the image collection device to adjust the field of view and re-collect an image. The motivation for doing this is that the error for image acquisition can be automatically corrected so that the application of Wang can be expanded.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668